Opinion by
Mr. Chief Justice Sterrett,
While it is averred in the statement that “ defendant is indebted to plaintiff in the sum of $116.44 .... for work done and materials supplied in making alterations to” her bouse “ as set forth in an itemized statement thereto annexed, marked ‘ Exhibit A,’ and .... that the said materials were furnished and the work done at her instance and request and upon her promise to pay for the same,” it is nowhere averred that the prices set opposite the respective items of “work done and materials supplied” — among which are, “1 laborer day $2.00,” and “ 100 feet white pine $10.00 ” — are either correct, just or reasonable, or that defendant agreed to pay said prices. If plaintiff believed, or expected to be able to prove that $2.00 for one laborer half a day, and other prices set opposite the respective items in “ Exhibit A,” were either just or reasonable it would have been an easy matter for him to have said so. A claim, such as his, for the value of “ work done and materials supplied,” cannot be regarded as complete without an averment of the amount or sum that each item is reasonably worth. In substantiating such a claim before a jury, it would be necessary not only to prove each item of work done and materials furnished, but also how much each was reasonably worth. As was well said in Fritz v. Hathaway, 135 Pa. 274, “As to all matters of substance, completeness, accuracy and precision are as necessary now to a statement as they were before to a declaration in the settled and time honored forms.”
But assuming, for argument’s sake, the sufficiency of plaintiff’s statement, we have no doubt that the averments contained in the affidavit of defense are quite sufficient to carry the case to a jury. After averring “ that she has a just, full, true and legal defense to the whole of the plaintiff’s claim,” the defendant, evidently still referring to the “ work done and materials supplied,” which constitute the basis of plaintiff’s claim, says in substance that on or about October 1, 1892 (the time named in plaintiff’s statement), she made a verbal contract with plaintiff to do said work and furnish the necessary materials for the sum of $35.00, payable on completion of the work; that ever since the completion of the work she has always been ready and willing to pay him, the said sum agreed upon, but he has *322always refused to accept the same. We are of opinion that this is the only construction of which the affidavit of defense is fairly susceptible.
Judgment reversed and a procedendo awarded.